*497ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Because of the somewhat novel legal questions presented this case had our most careful consideration on original submission.
It is contended by relator that we were in error in holding that Art. 119 C. C. P. applied in the present instance, and that the writ of habeas corpus should have been made returnable to the court where the conviction occurred. We still incline to the view that our holding was correct, but do not deem it necessary to consider the question further because if such contention be correct, nevertheless, under the record relator was properly remanded under the corrected minutes of the trial court.
The motion for rehearing is overruled.